DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed June 3, 2021.
In view of the Amendments to the Claims filed June 3, 2021, the rejections of claims 1-6, 10-17, and 22 under 35 U.S.C. 103 previously presented in the Office Action sent March 10, 2021 have been withdrawn.
Claims 1, 5, 6, 10-18, 22, and 23 are currently pending and allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Grant M. Ehrlich on September 10, 2021.
The application has been amended as follows: 
Please cancel claim 19
Please cancel claim 20

Claims 1, 5, 6, 10-17, 22, and 23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 27, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 23, from which all other claims depend, require a solid electrolyte of the formula (Li1-xNax)7-yPS6-yCly wherein the molar amounts of Li and Na satisfy 0.01 ≤ Na/(Li + Na) ≤ 0.07 and x and y satisfy 0 < x ≤ 0.07 and 0 < y ≤ 2. Yamada et al. teaches a sulfide based solid electrolyte but does not teach the specific composition of the formula. It would not have been obvious to a person having ordinary skill to selected the components in the formula within the claimed ratios as the claimed selection of Li, Na, P, S, and Cl within the claimed ratios, particularly the molar amounts of Li and Na satisfy 0.01 ≤ Na/(Li + Na) ≤ 0.07, provides increased ion conductivity. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        September 10, 2021